DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20, compounds 157, 158, and 159, do not have a naphthyl linker group as required in claim 6. The compounds of 157-159 do not fall within formula 1. Examiner suggests deleting the compounds 157-159, or amend claims to encompass compounds 157-159.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwang (US Pub No. 2010/0032656) in view of Sung (KR20130024521, Machine translation)
Regarding Claims 1 and 5-20, Kwang et al. teaches an organic light emitting device comprising:
a first electrode [first electrode, Fig. 1, 0039]
a second electrode [second electrode, Fig. 1, 0039]
an organic layer [HIL, HTL, EML, ETL, EIL, Fig. 1, 0039] between the first electrode [first electrode, Fig. 1, 0039] and the second electrode [second electrode, Fig. 1, 0039] and comprising an emission layer [EML, Fig. 1, 0039],
wherein the organic layer comprises a diamine compound comprising a naphthyl-phenyl linker and a carbazolyl group [See table below]
The following compound is similar to the compound 173 in claim 20

    PNG
    media_image1.png
    223
    317
    media_image1.png
    Greyscale



The compound of Kwang et al. can be used in a hole injection layer, hole transport layer, or an emission layer [0012-0013], and provide higher efficiency, low driving voltage, and excellent brightness [0008].
Kwang et al. is silent on a 2-carbazolyl group.
Sung et al. teaches a diamine compound which comprises a carbazole group in the 2 position [bottom right of page 9 of 33, and top right of page 10 of 33], used in a hole injection layer or a hole transport layer [top right of page 10 of 33] providing higher luminous efficiency, low driving voltage, and improvements on lifetime [top right of page 10 of 33].
Since Kwang et al. teaches a carbazole group on a diamine compound for a OLED device, it would have been oblivious to one of ordinary skill in the art before the filing of the invention to modify the carbazole group of Kwang et al. to the 2 position, as shown by Sung et al., in order to provide a OLED device with higher luminous efficiency, low driving voltage, and improvements on lifetime [top right of page 10 of 33].
Although Kwang et al. does not explicitly teach the compound in the table above, Kwang et al. teaches finite number of compounds for the OLED device [compounds 1 to 126, 0032]; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 2, within the combination above, modified Kwang et al. teaches the first electrode is an anode [0035], the second electrode is a cathode [0035], the organic layer further comprises a hole transport region between the first electrode and the emission layer, and the hole transport region [HTL and HIL, Fig. 3, 0033] comprises the diamine compound [0012-0013].
Regarding Claim 3, within the combination above, modified Kwang et al. teaches wherein: the hole transport region comprises at least one of a hole injection layer and a hole transport layer, and at least one of the hole injection layer and the hole transport layer comprises the diamine compound [0033].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwang (US Pub No. 2010/0032656) in view of Sung (KR20130024521, Machine translation) as applied above in addressing claim 2, in further view of Fehrer (US Pub No. 2010/0314648) 
Regarding Claim 4, within the combination above, modified Kwang et al. is silent on wherein: the hole transport region comprises a p-dopant, and the p-dopant has a lowest unoccupied molecular orbital (LUMO) energy level of about -3.5 eV or less.
Fehrer et al. teaches a dopant for a hole transport layer comprising F4TCNQ [0056, 0020].
Since modified Kwang et al. teaches the use of a hole transport layer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the F4TCNQ dopant of Fehrer et al. with the hole transport layer of modified Kwang et al. as it is merely the selection of a known dopant for hole transport layers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Since the instant application teaches the use of F4-TCNQ [00216-00217, page 63], which is the same as Fehrer et al., it is the view of the examiner based on the teaching of modified Kwang et al., has a reasonable basis to believe that the claimed “the p-dopant has a lowest unoccupied molecular orbital (LUMO) energy level of about -3.5 eV or less.” is inherently possessed by the dopant of the modified Kwang et al. 
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726